DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Acknowledgment is made for this Application filed on 03/22/2019 and is a national stage 371 application of PCT/SG2017/050458 filed on 09/12/2017. Furthermore claims the benefit of priority from foreign application SG10201607951V filed on 09/23/2016.

Claim Objections
Claims 1 and dependent claims thereof are objected to because of the following informalities:  Claims 1 and independent claims encompass the abbreviation OaAEP. The term should be written out in its first occurrence. The term should read Oldenlandia affinis asparaginyl endopeptidases (OaAEP1). For examination purposes the claim will be read as such.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


and in result the cellular surface as such.
This claim is ambiguous because the recitation:  " and in result the cellular surface as such" is incomprehensible. 
For examination purposes, this recitation is canceled and the claim will read as follows:  "The method of any one of claims 1-11, wherein the first and/or second peptides is a cellular surface protein such that the method results in the modification or tagging of the cellular surface protein 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature and what it's natural function without significantly more. 
	Claim 8 is drawn to a method of any one of claims 1-7, wherein the peptide ligase having the activity of OaAEP1 Cys247Ala (SEQ ID NO:1) comprises or consists of.
(a) the amino acid sequence set forth in SEQ ID NO:1;

{c) the amino acid sequence set forth in SEQ ID NO:6;
(d) the amine acid sequence set forth in SEQ ID NO:7;
(e) the amino acid sequence set forth in SEQ ID NO:8;
(f} the amino acid sequence set forth in SEQ ID NO:9;
(g) the amino acid sequence set forth in SEQ ID NO:10; or
(h} the amino acid sequence set forth in SEQ ID NO:11.
	The claim states: "wherein the peptide ligase having the activity of OaAEP1 Cys247Ala (SEQ ID NO:1) comprises or consists of". While the claim states that the peptide ligase has the activity of OaAEP1 Cys247Ala (SEQ ID NO:1) it does not limit the peptide ligase to have the structure of SEQ ID NO:1 with a cys247Ala mutation or to have 100% identity to SEQ ID NO: 1. The peptide ligase only requires to have ligase activity. These include SEQ ID NO: 5-11.  However such polypeptide ligases with 100% identity to any of SEQ ID NO: 5-9 exist in nature and inherently have the peptide ligase activity . Therefore SEQ ID NO: 5, 6, 7, 8, and 9 are products of nature. See sequence search results and the references below.
	This judicial exception is not integrated into a practical application because the claim is drawn to the peptide ligase and it's activity as a peptide ligase. Thus its characteristics are not markedly different from the product' s naturally occurring counterpart in its natural state. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these peptide ligases are products of nature. For example, “the naturally occurring peptide ligase, is not markedly different from its naturally occurring counterpart because it conveys the same function as a peptide ligase. See sequence alignment references below. 


Zheng Z. et al  "A high-quality carrot genome assembly provides new insights into carotenoid accumulation and asterid genome evolution." Nat. Genet. 48:657-670(2016). NUMBER 6 | JUNE 2016 Teaches SEQ ID NO: 6

Alam M., et al "Corchorus capsularis genome sequencing."  Submitted (SEP-2013) Teaches SEQ ID NO:7

Alam M., etal  "Corchorus olitorius genome sequencing."; Teaches SEQ ID NO: 8

Zhang L. et al "Global Analysis of Gene Expression Profiles in Physic Nut (Jatropha curcas) Seedlings Exposed to Salt Stress.";  PLoS ONE 9:E97878-E97878(2014). Teaches SEQ ID NO: 9


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9 and 10 of U.S. Patent No. 10,590,407. It should be noted that SEQ ID NOL1 in the instant application and U.S. Patent No. 10,590,407 are identical. For example claims 1-7 in the instant application are obvious over claims 1-3 of  U.S. Patent No. 10,590,407. Claims 9-12 in the instant application are obvious over claim 4-7 of U.S. Patent No. 10,590,407.

Conclusion: No claims are allowed.
Relevant publications:
Ivana Saska et al (An Asparaginyl Endopeptidase Mediates in Vivo Protein Backbone Cyclization) THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 282, NO. 40, pp. 29721–29728, October 5, 2007.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	March 17, 2022